 

Exhibit 10.1

 



STOCK REPURCHASE AGREEMENT

 

THIS STOCK REPURCHASE AGREEMENT (this “Agreement”) is entered into as of
December 18, 2015, by and between Onvia, Inc., a Delaware corporation (the
“Company”), and Nadel and Gussman Management, LLC, the sole manager of Nadel and
Gussman Energy, LLC that holds sole direct voting and dispositive powers of the
Repurchase Shares (as defined below) (the “Seller”).

 

W I T N E S S E T H:

 

WHEREAS, the Seller beneficially owns in aggregate 349,497 shares of the
Company’s common stock, $.0001 par value per share (the “Common Stock”);

 

WHEREAS, the Seller has agreed to transfer to the Company, and the Company has
agreed to repurchase, all such shares owned by the Seller (the “Repurchase
Shares”) at the price and upon the terms and subject to the conditions set forth
in this Agreement (the “Repurchase Transaction”);

 

WHEREAS, the Board of Directors of the Company (the “Board”) has approved the
Repurchase Transaction and has authorized, approved and declared it advisable
for the Company to enter into this Agreement and take all such other actions
necessary or desirable to consummate the Repurchase Transaction;

 

NOW, THEREFORE, in consideration of the foregoing and of the representations,
warranties, covenants and agreements contained in this Agreement and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties, intending to be legally bound, agree as follows:

 

1.Repurchase Transaction.

 

(a)          The Seller hereby agrees to transfer, assign, sell, convey and
deliver to the Company all of its right, title, and interest in and to the
Repurchase Shares at a per share purchase price of $3.00.

 

(b)         The closing of the sale of the Repurchase Shares (the “Closing”)
shall take place concurrently with the execution of this Agreement at the
offices of the Company located in Seattle, Washington, or at such other time and
place as may be agreed upon by the Company and the Seller.

 

(c)          At the Closing, (i) the Seller shall deliver or cause to be
delivered to the Company all the Seller’s right, title and interest in and to
the Repurchase Shares by delivering to the Depository Trust Company and other
securities intermediaries all required documentation, and whatever documents of
conveyance or transfer may be necessary to transfer and confirm in the Company
all right, title and interest in and to the Repurchase Shares and (ii) the
Company shall deliver to the Seller an aggregate purchase price for the
Repurchase Shares of $1,048,491, by wire transfer of immediately available
funds.

 



 

 

 

2.      Company Representations. In connection with the transactions
contemplated hereby, the Company represents and warrants to the Seller that:

 

(a)          The Company is a corporation duly organized and existing under the
laws of the State of Delaware. The Company has the requisite corporate power and
authority to execute, deliver and perform its obligations under this Agreement
and to consummate the transactions contemplated hereby.

 

(b)         This Agreement has been duly authorized, executed and delivered by
the Company and constitutes a valid and binding agreement of the Company
enforceable in accordance with its terms, except to the extent that enforcement
thereof may be limited by bankruptcy, insolvency, reorganization or other laws
affecting enforcement of creditors’ rights or by general equitable principles.

 

(c)          The compliance by the Company with this Agreement and the
consummation of the transactions herein contemplated will not (i) conflict with
or result in a breach or violation of any of the terms or provisions of, or
constitute a default under any indenture, mortgage, deed of trust, loan
agreement or other agreement or instrument to which the Company or any of its
subsidiaries is a party or by which the Company or any of its subsidiaries is
bound or to which any of the property or assets of the Company or any of its
subsidiaries is subject, (ii) violate any provision of the certificate of
incorporation or by-laws, or other organizational documents, as applicable, of
the Company or its subsidiaries or (iii) violate any statute or any order, rule
or regulation of any court or governmental agency or body having jurisdiction
over the Company or any of its subsidiaries or any of their properties; except,
in the case of clauses (i) and (iii), as would not impair in any material
respect the consummation of the Company’s obligations hereunder or reasonably be
expected to have a material adverse effect on the financial position,
stockholders’ equity or results of operations of the Company and its
subsidiaries, taken as a whole, in the case of each such clause, after giving
effect to any consents, approvals, authorizations, orders, registrations,
qualifications, waivers and amendments as will have been obtained or made as of
the date of this Agreement; and no consent, approval, authorization, order,
registration or qualification of or with any such court or governmental agency
or body is required for the execution, delivery and performance by the Company
of its obligations under this Agreement, including the consummation by the
Company of the transactions contemplated by this Agreement, except where the
failure to obtain or make any such consent, approval, authorization, order,
registration or qualification would not impair in any material respect the
consummation of the Company’s obligations hereunder or reasonably be expected to
have a material adverse effect on the financial position, stockholders’ equity
or results of operations of the Company and its subsidiaries, taken as a whole.

 

3.      Representations of the Seller. In connection with the transactions
contemplated hereby, the Seller represents and warrants to the Company that:

 

(a)          Seller is duly organized and existing under the laws of its state
of organization.

 

(b)         All consents, approvals, authorizations and orders necessary for the
execution and delivery by the Seller of this Agreement and for the sale and
delivery of the Repurchase Shares to be sold by the Seller hereunder, have been
obtained; and Seller has full right, power and authority to enter into this
Agreement and to sell, assign, transfer and deliver the Repurchase Shares to be
sold by Seller hereunder, except for such consents, approvals, authorizations
and orders as would not impair in any material respect the consummation of the
Seller’s obligations hereunder.

 



 

 

 

(c)          This Agreement has been duly authorized, executed and delivered by
the Seller and constitutes a valid and binding agreement of Seller, enforceable
in accordance with its terms, except to the extent that enforcement thereof may
be limited by bankruptcy, insolvency, reorganization or other laws affecting
enforcement of creditors’ rights or by general equitable principles.

 

(d)         The sale of the Repurchase Shares to be sold by the Seller hereunder
and the compliance by Seller with all of the provisions of this Agreement and
the consummation of the transactions contemplated hereby (i) will not conflict
with or result in a breach or violation of any of the terms or provisions of, or
constitute a default under, any statute, indenture, mortgage, deed of trust,
loan agreement or other agreement or instrument to which Seller is a party or by
which the Seller is bound or to which any of the property or assets of the
Seller is subject, (ii) nor will such action result in any violation of the
provisions of (x) any organizational or similar documents pursuant to which
Seller was formed or (y) any statute or any order, rule or regulation of any
court or governmental agency or body having jurisdiction over Seller or the
property of Seller.

 

(e)          As of the date hereof and immediately prior to the delivery of the
Repurchase Shares to the Company at the Closing, Seller holds good and valid
title to the Repurchase Shares or a securities entitlement in respect thereof,
and holds, and will hold, such Repurchase Shares free and clear of all liens,
encumbrances, equities or claims; and, upon delivery of such Repurchase Shares
and payment therefor pursuant hereto, assuming that the Company has no notice of
any adverse claims within the meaning of Section 8-105 of the Delaware Uniform
Commercial Code as in effect in the State of Delaware from time to time (the
“UCC”), the Company will acquire good and valid title to the Repurchase Shares,
free and clear of all liens, encumbrances, equities or claims, as well as a
valid security entitlement (within the meaning of Section 8-102(a)(17) of the
UCC) to such Repurchase Shares purchased by the Company, and no action (whether
framed in conversion, replevin, constructive trust, equitable lien or other
theory) based on an adverse claim (within the meaning of Section 8-105 of the
UCC) to such security entitlement may be asserted against the Company.

 

(f)          The Seller (either alone or together with its advisors) has such
knowledge and experience in financial or business matters that it is capable of
evaluating the merits and risks of the Repurchase Transaction. Seller has had
the opportunity to ask questions and receive answers concerning the terms and
conditions of the Repurchase Transaction and the Repurchase Shares and has had
full access to such other information concerning the Repurchase Shares and the
Company as it has requested. Seller has received all information that it
believes is necessary or appropriate in connection with the Repurchase
Transaction. Seller is an informed and sophisticated party and has engaged, to
the extent Seller deems appropriate, expert advisors experienced in the
evaluation of transactions of the type contemplated hereby. Seller acknowledges
that it has not relied upon any express or implied representations or warranties
of any nature made by or on behalf of the Company, whether or not any such
representations, warranties or statements were made in writing or orally, except
as expressly set forth for the benefit of Seller in this Agreement.

 



 

 

 

(g)         The Seller has received and carefully reviewed the Annual Report of
the Company on Form 10-K for the fiscal year ended December 31, 2014 and all
subsequent public filings of the Company with the Securities and Exchange
Commission (the “SEC”), other publicly available information regarding the
Company, and such other information that it and its advisers deem necessary to
make its decision to proceed with the Repurchase Transaction.

 

(h)         Seller acknowledges and understands that the Company and its
officers and affiliates may possess material non-public information not known to
Seller that may impact the value of the Securities (the “Information”), that the
Company is unable to disclose to Seller, including without limitation, (i)
information received by principals and employees of the Company in their
capacities as directors, officers, significant stockholders and/or affiliates of
the Company, (ii) information otherwise received from the Company on a
confidential basis, and (iii) information received on a privileged basis from
the attorneys and financial advisers representing the Company and its Board.
Seller understands, based on its experience, the disadvantage to which Seller is
subject due to the disparity of information between Seller and the Company.
Notwithstanding this, Seller has deemed it appropriate to engage in the
Repurchase Transaction.

 

(i)           Seller agrees that the Company Releasees (as defined below) shall
have no liability to any Seller Releasor (as defined below), whatsoever due to
or in connection with the Company’s use or non-disclosure of the Information,
and Seller hereby irrevocably waives any claims that it might have based on the
failure of the Company or any of its affiliates to disclose the Information, and
Seller hereby irrevocably waives any claims that it might have based on any such
acts or omissions.

 

4.      Mutual Release of All Claims.

 

(a)          Release by the Company. The Company, on behalf of itself and its
successors, affiliates, subsidiaries, officers, directors, partners, members,
managing members, managers, trustees, beneficiaries, employees, agents,
representatives, attorneys and any other advisors or consultants (the “Company
Releasors”), hereby do remise, release and forever discharge, and covenant not
to sue or take any steps to further any claim, action or proceeding against the
Seller and its respective successors, affiliates, subsidiaries, officers,
directors, partners, members, managing members, managers, trustees,
beneficiaries, employees, agents, representatives, attorneys and any other
advisors or consultants (the “Seller Releasees”), and each of them, from and in
respect of any and all claims and causes of action, whether based on any
federal, state or foreign law or right of action, direct, indirect or
representative in nature, foreseen or unforeseen, matured or unmatured, known or
unknown, which all or any of the Company Releasors have, had or may have against
the Seller Releasees, or any of them, of any kind, nature or type whatsoever, up
to the date of this Agreement, except that the foregoing release does not
release any rights and duties under this Agreement or any claims the Company
Releasors may have for the breach of any provisions of this Agreement.

 

(b)         Release by the Seller. Seller, on behalf of itself and its
respective successors, affiliates, subsidiaries, officers, directors, partners,
members, managing members, managers, trustees, beneficiaries, employees, agents,
representatives, attorneys and any other advisors or consultants (the “Seller
Releasors”), hereby do remise, release and forever discharge, and covenant not
to sue or take any steps to further any claim, action or proceeding against the
Company and its successors, affiliates, subsidiaries, officers, directors,
partners, members, managing members, managers, trustees, beneficiaries,
employees, agents, representatives, attorneys and any other advisors or
consultants (the “Company Releasees”), and each of them, from and in respect of
any and all claims and causes of action, whether based on any federal, state or
foreign law or right of action, direct, indirect or representative in nature,
foreseen or unforeseen, matured or unmatured, known or unknown, which the Seller
has, had or may have against the Company Releasees, or any of them, of any kind,
nature or type whatsoever, up to the date of this Agreement, except that the
foregoing release does not release any rights and duties under this Agreement or
any claims the Seller Releasors may have for the breach of any provisions of
this Agreement.

 



 

 

 

(c) Transfer and Assignment. Each of the parties to this Agreement represents
and warrants that it has not heretofore transferred or assigned, or purported to
transfer or assign, to any person, firm, or corporation any claims, demands,
obligations, losses, causes of action, damages, penalties, costs, expenses,
attorneys’ fees, liabilities or indemnities herein released. Each of the parties
represents and warrants that neither it nor any assignee has filed any lawsuit
against the other.

 

(d) No Limitations on Releases. The parties to this Agreement waive any and all
rights (to the extent permitted by state law, federal law, principles of common
law or any other law) which may have the effect of limiting the releases as set
forth in this Section 4. Without limiting the generality of the foregoing, the
parties acknowledge that there is a risk that the damages which they believe
they have suffered or will suffer may turn out to be other than or greater than
those now known, suspected, or believed to be true. In addition, the cost and
damages they have incurred or have suffered may be greater than or other than
those now known. Facts on which they have been relying in entering into this
Agreement may later turn out to be other than or different from those now known,
suspected or believed to be true. The parties acknowledge that in entering into
this Agreement, they have expressed that they agree to accept the risk of any
such possible unknown damages, claims, facts, demands, actions, and causes of
action.

 

(e) Releases Binding, Unconditional and Final. The parties hereby acknowledge
and agree that the releases and covenants provided for in this Section 4 are
binding, unconditional and final as of the date hereof.

 

5.      Notices. All notices, demands or other communications to be given or
delivered under or by reason of the provisions of this Agreement will be in
writing and will be deemed to have been given when delivered personally, mailed
by certified or registered mail, return receipt requested and postage prepaid,
or sent via a nationally recognized overnight courier, or sent via facsimile to
the recipient. Such notices, demands and other communications will be sent to
the address indicated below:

 



 

 

 

To the Seller:

 

Nadel and Gussman Management, LLC

15 East 5th Street, Suite 3200

Tulsa, OK 74103

 

Attn:Stephen Heyman

James Adelson

  

With a copy to (which shall not constitute notice):



 

To the Company:

 

Onvia, Inc.

509 Olive Way, Suite 400

Seattle, Washington 98101

Attention: Henry G. Riner

E-mail: HRiner@onvia.com

 

With a copy to (which shall not constitute notice):

 

Onvia, Inc.

509 Olive Way, Suite 400

Seattle, Washington 98101

Attention: Onvia Legal Group

E-mail: aosler@onvia.com

 

or such other address or to the attention of such other person as the recipient
party shall have specified by prior written notice to the sending party.

 



 

 

 

6.      Miscellaneous.

 

(a)          Survival of Representations and Warranties. All representations and
warranties contained herein or made in writing by any party in connection
herewith shall survive the execution and delivery of this Agreement and the
consummation of the transactions contemplated hereby.

 

(b)         Severability. Whenever possible, each provision of this Agreement
will be interpreted in such manner as to be effective and valid under applicable
law, but if any provision of this Agreement is held to be invalid, illegal, or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality, or unenforceability will not affect
any other provision or any other jurisdiction, but this Agreement will be
reformed, construed, and enforced in such jurisdiction as if such invalid,
illegal, or unenforceable provision had never been contained herein.

 

(c)          Complete Agreement. This Agreement and any other agreements
ancillary thereto and executed and delivered on the date hereof embody the
complete agreement and understanding between the parties and supersede and
preempt any prior understandings, agreements, or representations by or among the
parties, written or oral, which may have related to the subject matter hereof in
any way.

 

(d)         Counterparts. This Agreement may be executed in separate
counterparts, each of which is deemed to be an original and all of which taken
together constitute one and the same agreement. In the event that any signature
to this Agreement is delivered by facsimile transmission or by e-mail delivery
of a portable document format (.pdf or similar format) data file, such signature
shall create a valid and binding obligation of the party executing (or on whose
behalf such signature is executed) with the same force and effect as if such
facsimile or “.pdf” signature page were an original thereof.

 

(e)          Assignment; Successors and Assigns. Neither this Agreement nor any
of the rights, interests or obligations hereunder shall be assigned, in whole or
in part, by any of the parties without the prior written consent of the other
parties. Subject to the preceding sentence, this Agreement shall bind and inure
to the benefit of and be enforceable by the Seller and the Company and their
respective successors and permitted assigns. Any purported assignment not
permitted under this paragraph shall be null and void.

 

(f)          No Third Party Beneficiaries or Other Rights. This Agreement is for
the sole benefit of the parties and their successors and permitted assigns and
nothing herein express or implied shall give or shall be construed to confer any
legal or equitable rights or remedies to any person other than the parties to
this Agreement and such successors and permitted assigns; provided, however,
that the Seller Releasees and the Company Releasees shall be third party
beneficiaries with respect to Sections 3(i) and 4 hereof.

 

(g)         Governing Law; Jurisdiction. The Agreement and all disputes arising
out of or related to this agreement (whether in contract, tort or otherwise)
will be governed by and construed in accordance with the laws of the State of
Delaware. EACH OF THE PARTIES TO THIS AGREEMENT IRREVOCABLY WAIVES ANY AND ALL
RIGHTS TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATED TO
THIS AGREEMENT. Each of the parties (i) irrevocably submits to the personal
jurisdiction of any state or federal court sitting in Wilmington, Delaware, as
well as to the jurisdiction of all courts to which an appeal may be taken from
such courts, in any suit, action or proceeding relating to or arising out of,
under or in connection with this Agreement, (ii) agrees that all claims in
respect of such suit, action or proceeding, whether arising under contract, tort
or otherwise, shall be brought, heard and determined exclusively in the Delaware
Court of Chancery (provided that, in the event that subject matter jurisdiction
is unavailable in that court, then all such claims shall be brought, heard and
determined exclusively in any other state or federal court sitting in
Wilmington, Delaware), (iii) agrees that it shall not attempt to deny or defeat
such personal jurisdiction by motion or other request for leave from such court,
and (iv) agrees not to bring any action or proceeding relating to or arising out
of, under or in connection with this Agreement or the Company’s business or
affairs in any other court, tribunal, forum or proceeding. Each of the parties
waives any defense of inconvenient forum to the maintenance of any action or
proceeding brought in accordance with this paragraph. Each of the parties agrees
that service of any process, summons, notice or document by U.S. registered mail
to its address set forth herein shall be effective service of process for any
action, suit or proceeding brought against it in accordance with this paragraph,
provided that nothing in the foregoing sentence shall affect the right of any
party to serve legal process in any other manner permitted by law.

 



 

 

 

(h)         Representation by Counsel. Each party hereto acknowledges to the
other that it has been represented by independent legal counsel of its own
choice throughout all of the negotiations that preceded the execution of this
Agreement. Each party further acknowledges that it and its counsel have had
adequate opportunity to make whatever investigation or inquiry they may deem
necessary or desirable in connection with the subject matter of this Agreement
prior to the execution hereof.

 

(i)           Mutuality of Drafting. The parties have participated jointly in
the negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as jointly drafted by the parties, and no presumption or burden of proof shall
arise favoring or disfavoring any party by virtue of the authorship of any
provision of the Agreement.

 

(j)           Construction. For purposes of this Agreement, whenever the context
requires: the singular number shall include the plural, and vice versa; the
masculine gender shall include the feminine and neuter genders; the feminine
gender shall include the masculine and neuter genders; and the neuter gender
shall include the masculine and feminine genders.

 

(k)         Remedies.  The parties hereto agree and acknowledge that money
damages will not be an adequate remedy for any breach of the provisions of this
Agreement, that any breach of the provisions of this Agreement shall cause the
other parties irreparable harm, and that any party may in its sole discretion
apply to any court of law or equity of competent jurisdiction (without posting
any bond or deposit) for specific performance or other injunctive relief in
order to enforce, or prevent any violations of, the provisions of this
Agreement.

 

(l)           Amendment and Waiver. The provisions of this Agreement may be
amended, modified or waived only with the prior written consent of the Seller
and the Company. No waiver of any of the provisions of this Agreement shall be
deemed or shall constitute a waiver of any other provisions of this Agreement,
nor shall any waiver constitute a continuing waiver. Moreover, no failure by any
party to insist upon strict performance of any of the provisions of this
Agreement or to exercise any right or remedy arising out of a breach thereof
shall constitute a waiver of any other provisions or any other breaches of this
Agreement.

 



 

 

 

(m)       Further Assurances. Each of the Company and the Seller shall execute
and deliver such additional documents and instruments and shall take such
further action as may be necessary or appropriate to effectuate fully the
provisions of this Agreement.

 

(n)         Attorneys’ Fees and Other Expenses. Each of the Company and the
Seller shall bear their own attorneys’ fees and other expenses in connection
with the drafting, negotiation, execution and delivery of this Agreement and the
consummation of the transactions contemplated hereby.

 

IN WITNESS WHEREOF, the parties hereto have executed this Stock Repurchase
Agreement as of the date first written above.

 



  Company:         ONVIA, INC.         By:   /s/ Henry G. Riner   Name:   Henry
G. Riner   Title:   President and Chief Executive Officer





 

Seller:

 



NADEL AND GUSSMAN MANAGEMENT, LLC   As sole manager of NADEL AND   GUSSMAN
ENERGY, LLC       By:   /s/ Stephen J. Heyman   Name: Stephen J. Heyman,   as
manager of Nadel and Gussman Management, LLC       By: /s/ James F. Adelson  
Name: James F. Adelson,   as manager of Nadel and Gussman Management, LLC  



 



 

